Case 1:19-cr-00122-PAB Document 1 Filed 03/20/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No.    19-cr-00122-PAB
UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ANDRES ENRIQUEZ-MENDOZA,
   A/K/A ANDRES MENDOZA-ENRIQUEZ,
   A/K/A JESUS GUADALUPE BUSTILLOS-MENDOZA,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      On or about December 13, 2018, in the State and District of Colorado, the

defendant, Andres Enriquez-Mendoza, a/k/a Andres Mendoza-Enriquez, a/k/a Jesus

Guadalupe Bustillos-Mendoza, an alien, was found in the United States after having

been denied admission, excluded, deported, and removed from the United States on or

about November 2, 2013, and without the express consent of the proper legal authority

to reapply for admission to the United States.

      All in violation of Title 8, United States Code, Section 1326(a).

                          NOTICE OF ENHANCED PENALTY

      The defendant is subject to the enhanced penalty under Title 8, United States




                                            1
Case 1:19-cr-00122-PAB Document 1 Filed 03/20/19 USDC Colorado Page 2 of 2




Code, Section 1326(b)(1) because his denial of admission, exclusion, deportation, and

removal was subsequent to a conviction for a felony offense.




                                               A TRUE BILL:




                                               Ink Signature on File in Clerk’s Office
                                                      FOREPERSON


JASON R. DUNN
United States Attorney


By: s/Rajiv Mohan_
Rajiv Mohan
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0405
E-mail: Rajiv.Mohan@usdoj.gov
Attorney for Government




                                           2
